UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6424



DEWAYNE GRATE,

                 Petitioner - Appellant,

          v.


JON OZMINT, Director of SCDC; ANTHONY PADULA, Warden, Lee CI,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:07-cv-01034-MBS)


Submitted: May 22, 2008                        Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dewayne Grate, Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina;
Samuel Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dewayne Grate seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely his 28 U.S.C. § 2254 (2000) petition.               The order is not

appealable unless a circuit justice or judge issues a certificate

of    appealability.        See    28   U.S.C.    §   2253(c)(1)      (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§    2253(c)(2)   (2000).      A   prisoner      satisfies     this   standard     by

demonstrating     that    reasonable       jurists     would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district   court   is   likewise     debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Grate

has not made the requisite showing.                   Accordingly, we deny a

certificate of appealability and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          DISMISSED




                                        - 2 -